﻿The United Nations was founded by the nations that had fought and won the most terrible war mankind has known - a war against racism, fascism, and man's inhumanity to man. This war began with Hitler's onslaught on Poland.
Fifty years ago this week, after intense fighting, the German army entered Warsaw, it was the inevitable outcome of the agreement reached at Munich a year earlier, in which Britain and France surrendered to Hitler's demands and sacrificed democratic Czechoslovakia in the name of self-determination and for the sake of what they thought was "peace in our time".
The month of September 1939 marked the beginning of the greatest and most terrible war known to mankind. That war will for ever be associated with the Holocaust - the systematic attempt by Nazi Germany to annihilate the Jewish people. Six million Jews - almost all of Europe's Jews - were murdered, first by being starved, beaten and shot to death, and later by being gassed in industrialized murder factories designed and installed for the express purpose of mass murder of Jews at Auschwitz, Majdanek, Treblinka, Sobibor, Dachau, Bergen-Belsen and other now infamous sites. Wherever the German army reached, no Jewish community escaped. In every town and village occupied by the Wehrmacht scarcely any Jews survived.
At first, no one knew; and then no one believed. And then when it was already known in the capitals of the Allied Powers that day by day thousands of Jews - men, women and children - were being put to death, nothing was done to help. Many still prefer to believe that nothing could have been done - that the German army was too powerful, the Allies too weak, the distances too great. But now we know. Much could have been done; many could have been saved. In April of 1943, the Jews of the Warsaw Ghetto revolted. A handful of men and women, almost unarmed, facing impossible odds, they held out against the German army for one whole month. At that time, von Paulus' army had already been crushed at Stalingrad, Rommel had been defeated in the Western Desert and Allied armies had landed in North Africa. Allied forces were bombing the cities of Germany by day and night. The Allies were winning the war on land, at sea, and in the air.
But no help, not even a sign of encouragement, was extended to the Jewish fighters of the Warsaw Ghetto.
It was in the two following years, leading up to the Nazi surrender, that the Nazi murder machine moved into high gear and millions of Jews were murdered. In the closing months of the war in Europe, while the German army was reeling in defeat on all fronts, the crematoria continued to devour their victims. It was during the very last months of the war that Hungarian Jewry perished.
Many of those Jews who succeeded to escape Hitler's Europe and tried to reach the shores of Palestine were turned back to certain death.
The Holocaust, the murder of six million by Nazi Germany and its henchmen, the abandonment of the Jews by the rest of the world, remains engraved forever in the heart and soul of mankind.
In November 1947, the Holocaust still a vivid memory, the United Nations General Assembly reaffirmed a decision taken by the League of Nations 26 years earlier. Then the League had given international recognition to the Zionist movement and its goal - the establishment of a Jewish State in Palestine. In 1947, the United Nations called for the establishment of the Jewish State in a fraction of the territory originally designated for this purpose by the League of Nations.
That decision was rejected by the Arab world, just as the Arab world had over the years consistently denied the rights of the Jewish people in their ancient
homeland. As the British Mandate expired on 15 May 1948 and Israel's independence was declared, Israel was invaded by the armies of the surrounding Arab States. In those days, Israel stood alone, 650,000 Jews fighting for their lives only a few years after Europe had been turned into a Jewish graveyard. Israel had no choice but to win that war, just as it had to win four succeeding wars launched against it by the surrounding Arab countries.
The United Nations resolution of 1947 is today part of Israel's history, an expression of support for Zionism - the right of the Jewish people to their own State in their ancient homeland. But in 1975, the United Nations General Assembly, greatly enlarged, but unfortunately not grown in moral stature, adopted the infamous "Zionism is racism" resolution that makes a sham of the United Nations resolution adopted 2 8 years earlier, and that continues to this day to be a stain on the record of the Organization. As long as this resolution is not revoked, no moral authority can accompany United Nations decisions, and an air of hypocrisy continues to envelop its debates.
Israel has learned to be in the minority at the United Nations, just as we have learned to exist in the dangerous environment of the Middle East. We live in a constant state of alert, allocating a great part of our resources to defence, determined to fight terrorism and ward off aggression.
Some say that this is paranoia - a paranoia engendered by the Holocaust, the Jews still living in fear of their very existence, preparing to defend themselves against imaginary enemies. But is this really a figment of Israel's imagination? The Arab armies surrounding Israel maintain an inventory of modern weaponry - tanks, aircraft, missiles, artillery - larger than all the weaponry of the North Atlantic Treaty Organization. During the past decade, military equipment valued at about 100 billion dollars was purchased by the countries of that area. We
ask ourselves, why is this weaponry there, most of it directed against Israel? Is it possible that these weapons might be used against Israel, and against Israel's civilian population?
We have already experienced five wars? we have lost thousands of our sons in Israel's defence. We see around us a Middle East that is brutal and fanatic, where no mercy is shown even to civilians. A million soldiers were killed in the Iraqi-Iranian war, where the most modern weapons of mass destruction were applied, including chemical warfare used on a massive scale by the Iraqi army. The universal agreement against the use of chemical warfare was broken not only in attacks against combatants, but also against Kurdish civilian villages. These outrages went almost unnoticed by the world, but not by us in Israel, remembering our own experience and knowing that Iraq is closer to Israel than New York is to Washington.
In recent months, the civilian population of Beirut and the Christian enclave north of Beirut were under fire from Syrian army artillery. The killing of innocent civilians went on day by day, the attackers gaining confidence that they can continue the killings with impunity. Is it then paranoia when Israel, in this environment and under these circumstances, feels itself threatened?
Are we aspiring to a needless luxury when we put forth the claim to secure and recognized boundaries? Are we wasting our resources when we maintain an army capable of defending ourselves? Are we imposing on the great nations of the world when we plead with them not to arm those of our neighbours that daily announce their hostility to Israel? Are we wrong when we ask that no encouragement be given to terrorists who in their war on Israel have committed some of the worst atrocities the world has seen since the Second World War? And yet Israel, embattled and beleaguered, continues in the quest for peace. Many of the Arab rulers seem to have no desire for peace with Israel, no matter what the conditions. Worse yet, it is the aim of these rulers to prevent others from making peace with us.
As a result, the peace process in the Middle East moves at a glacial pace. It took 30 years before Egypt reached out to meet Israel's outstretched hand - 30 years and five wars. Israel paid a tremendous price for the Israeli-Egyptian peace Treaty, a price unprecedented in the annals of conflict resolution between nations, with the signing of that Treaty 10 years ago, we had hoped that the other Arab States would quickly enter into negotiations with us, but this has not happened - at least not yet.
In May of 1983 we signed an agreement with Lebanon that would have normalized relations between our two countries and that entailed the withdrawal of the Israel Defence Forces from Southern Lebanon. But that agreement was scuttled by Syrian interference. They had other plans for Lebanon. Six years have passed and the Lebanese tragedy continues. Southern Lebanon is still a staging-ground for terrorist attacks by the PLO and the Hezbollah against the towns and villages on Israel's northern border.
This is the threatening nature of our environment, and we ignore it only at our peril. However, we will not resign ourselves to this cruel reality. We will leave no stone unturned in our quest for peace.
That is why, in April of this year, Prime Minister Yitzhak Shamir unveiled Israel's four-point peace initiative. We call for a common Israeli-Egyptian effort to build, on the foundations of the Camp David accords that brought about the Israeli-Egyptian peace treaty, a comprehensive peace for the Middle East. We call on the 20 Arab countries, at present in a state of war with Israel, to cease hostile propaganda and economic boycott and begin a process of normalizing their relations with Israel. We call on the international community of nations to participate in an effort to rehabilitate the Palestinian refugee camps in Judea, Samaria and Gaza.
We call on the Palestinian Arab population in Judea, Samaria and Gaza to cease acts of terrorism and violence, and we announce our readiness to hold free democratic elections so that they can choose their representatives for negotiations with Israel on an interim agreement and eventually on the terms of a permanent settlement. There is no alternative way to move the Middle Eastern peace process forward. Rejection of this initiative is synonymous with rejecting progress towards peace. We call on all nations to support Israel's peace initiative, and we call on the Arab world to respond favourably to it. This is not the time to attempt to
wring concessions from Israel that relate to the permanent settlement. Our immediate objective must be to put an end to violence and to get negotiations going. Putting the cart before the horse can only stall the process itself.
If the representatives of the Palestinian Arab population in Judea, Samaria and Gaza will come to the negotiating table cognizant not only of the rights and aspirations of the population that will have freely chosen them, but also aware of Israel's rights and legitimate concerns, there is an excellent chance that negotiations will lead to agreement. Moreover, the democratic experience not as yet prevalent in the Middle East will no doubt serve as an example to all nations of the region. That in itself will be an important contribution to peace in the area, because war and terrorism do not flourish in democratic societies. I urge all member nations of this Organization to lend their support to Israel's continuing efforts to end warfare and bloodshed in the Middle East.
I call on the representatives of Algeria, Bahrain, Djibouti, Iraq, Jordan, Kuwait, Lebanon, Libya, Morocco, Mauritania, Oman, Qatar, Saudi Arabia, Somalia, Sudan, Syria, Tunisia, the United Arab Emirates, the Yemen Arab Republic and the People's Democratic Republic of Yemen to utilize the opportunity of our presence at the United Nations General Assembly and to meet with me to discuss how we can move from belligerency to peace, and from hostility to friendship.
I call on the Palestinian Arab population in Judea, Samaria and Gaza to desist from violent acts and to make every effort to help establish the conditions that will permit the holding of free, democratic elections.
The peace process in the Middle East requires courage, patience and perseverance. We in Israel are dedicated to the peace process. We shall continue to pursue it despite all obstacles. We expect your support.
